     Case 2:20-cr-00137-TJH Document 65 Filed 10/26/20 Page 1 of 2 Page ID #:195



 1

 2                                                                 10/26/2020
 3                                                                      JB




 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No. 20-137(B)-TJH

11             Plaintiff,                    S E C O N D
                                             S U P E R S E D I N G
12                   v.                      I N F O R M A T I O N
13   OTTO ESCOBAR, SR.,                      [18 U.S.C. § 666(a)(1)(B):
                                             Bribery Concerning a Program
14             Defendant.                    Receiving Federal Funds]
15

16        The United States Attorney charges:
17             [18 U.S.C. § 666(a)(1)(B); 18 U.S.C. §§ 2(a), (b)]
18        From on or about March 23, 2015, to on or about March 22, 2016,
19   in Los Angeles County, within the Central District of California, and
20   elsewhere, defendant OTTO ESCOBAR, SR., willfully caused, and aided
21   and abetted, employees and agents of a California state agency,
22   namely, the Department of Motor Vehicles (“California DMV”), which
23   received in that same one-year period benefits in excess of $10,000
24   under a Federal program, who corruptly solicited and demanded for
25   their benefit, and accepted, something of value, namely, U.S.
26   currency, intending to be influenced and rewarded in connection with
27   a series of transactions of the California DMV, having a value of
28   $5,000 or more, in exchange for fraudulently entering passing scores
     Case 2:20-cr-00137-TJH Document 65 Filed 10/26/20 Page 2 of 2 Page ID #:196



 1   on tests in California DMV computer records, thereby causing

 2   otherwise ineligible California DMV applicants to receive California

 3   state issued driver’s licenses and permits which they were not

 4   entitled to receive.

 5                                           NICOLA T. HANNA
                                             United States Attorney
 6

 7

 8
                                             BRANDON D. FOX
 9                                           Assistant United States Attorney
                                             Chief, Criminal Division
10
                                             JOSEPH O. JOHNS
11                                           Assistant United States Attorney
                                             Chief, Environmental and
12                                           Community Safety Crimes Section
13                                           MARK A. WILLIAMS
                                             Assistant United States Attorney
14                                           Deputy Chief, Environmental and
                                             Community Safety Crimes Section
15
                                             ERIK M. SILBER
16                                           AMANDA M. BETTINELLI
                                             Assistant United States Attorneys
17                                           Environmental and Community
                                             Safety Crimes Section
18

19

20

21

22

23

24

25

26

27

28

                                         2
